          Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11   CATHERINE HILL,                             Case No. 4:20-cv-01754-HSG
                                                 (Superior Court Case No.: 19CIV02286)
12                        Plaintiff,
                                                 [PROPOSED] PROTECTIVE ORDER
13   v.
                                                 [Assigned to the Hon. Haywood S. Gilliam,
14 AMERICAN UNITED LIFE                          Jr.]
   INSURANCE CO., ORCHARD
15 SUPPLY HARDWARE                               Complaint Filed: April 18, 2019
   CORPORATION, DOES 1 to 100
16
                          Defendants.
17

18        The Court having read the parties’ Stipulated Protective Order in this matter, and
19   good cause appearing, the Court hereby enters the following protective order:
20        1. A. PURPOSES AND LIMITATIONS
21           Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public disclosure
23   and from use for any purpose other than prosecuting this litigation may be warranted.
24   The parties agree that discovery in this action may yield documents and information
25   of a sensitive and confidential nature, including but not limited to, Plaintiff’s medical
26   records, Defendant’s proprietary policies and procedures, personnel files of present
27   and former employees, store surveillance videos, and other confidential information
28   that may be subject to discovery in the proceedings in this matter but which should not
                                                -1-
                                   [PROPOSED] PROTECTIVE ORDER
                                                    HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                        Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 2 of 14



 1   be made available to the public generally (the “Confidential Documents”).
 2   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 3   following Stipulated Protective Order. The parties acknowledge that this Order does
 4   not confer blanket protections on all disclosures or responses to discovery and that the
 5   protection it affords from public disclosure and use extends only to the limited
 6   information or items that are entitled to confidential treatment under the applicable
 7   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 8   that this Stipulated Protective Order does not entitle them to file confidential
 9   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
10   followed and the standards that will be applied when a party seeks permission from
11   the court to file material under seal.
12         B. GOOD CAUSE STATEMENT
13         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that
14   the Court, upon a showing of good cause may “issue an order to protect a party from
15   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
16   26(c)(1). In the instant matter, Defendant Orchard Supply Company, LLC’s
17   Confidential Documents contain proprietary and confidential trade secret
18   information relating to Defendant Orchard Supply Company, LLC’s business
19   practices and its safety protocol. Defendant Orchard Supply Company, LLC.
20   (“Defendant” or “Orchard”) derives independent economic value from maintaining
21   the confidentiality of the policies and procedures set forth in these Confidential
22   Documents.
23         As a result of years of investing time and money in research and investigation,
24   Defendant developed the policies contained in the Confidential Documents for the
25   purposes of maintaining the security and accessibility of its merchandise, providing
26   quality customer service, and ensuring the safety of its employees and customers.
27   These policies and procedures, as memorialized in the Confidential Documents, were
28   created and generated by Orchard for Orchard.
                                               -2-
                                  [PROPOSED] PROTECTIVE ORDER
                                                    HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                        Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 3 of 14



 1         Defendant derives economic value from maintaining the secrecy of its
 2   Confidential Documents. If disclosed to the public, the trade secret information
 3   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
 4   operations and safety protocol. If the Confidential Documents were revealed to the
 5   general public it would hinder Defendant’s ability to effectively resolve and
 6   minimize liability claims. Unrestricted or unprotected disclosure of such information
 7   would result in prejudice or harm to Defendant by revealing Orchard’s competitive
 8   confidential information, which has been developed at the expense of Orchard and
 9   which represents valuable tangible and intangible assets. Accordingly, the parties
10   respectfully submit that there is good cause for the entry of this Protective Order.
11      2. DEFINITIONS
12         2.1    Action: this pending Federal lawsuit.
13         2.2     Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
16   it is generated, stored or maintained) or tangible things that qualify for protection under
17   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
18   Statement.
19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
20   support staff).
21         2.5    Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24         2.6    Disclosure or Discovery Material: all items or information, regardless of
25   the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28         2.7    Expert: a person with specialized knowledge or experience in a matter
                                               -3-
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 4 of 14



 1   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 2   an expert witness or as a consultant in this Action.
 3         2.8    House Counsel: attorneys who are employees of a party to this Action.
 4   House Counsel does not include Outside Counsel of Record or any other outside
 5   counsel.
 6         2.9     Non-Party: any natural person, partnership, corporation, association, or
 7   other legal entity not named as a Party to this action.
 8         2.10 Outside Counsel of Record: attorneys who are not employees of a
 9   party to this Action but are retained to represent or advise a party to this Action and
10   have appeared in this Action on behalf of that party or are affiliated with a law firm
11   which has appeared on behalf of that party, and includes support staff.
12         2.11 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.13 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20   their employees and subcontractors.
21         2.14 Protected Material:       any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25      3. SCOPE
26      The protections conferred by this Stipulation and Order cover not only Protected
27   Material (as defined above), but also (1) any information copied or extracted from
28   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                               -4-
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 5 of 14



 1   Material; and (3) any testimony, conversations, or presentations by Parties or their
 2   Counsel that might reveal Protected Material.
 3      Any use of Protected Material at trial shall be governed by the orders of the trial
 4   judge. This Order does not govern the use of Protected Material at trial.
 5      4. DURATION
 6      Even after final disposition of this litigation, the confidentiality obligations
 7   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 8   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 9   the later of (1) dismissal of all claims and defenses in this Action, with or without
10   prejudice; and (2) final judgment herein after the completion and exhaustion of all
11   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
12   for filing any motions or applications for extension of time pursuant to applicable law.
13      5. DESIGNATING PROTECTED MATERIAL
14         5.1 Exercise of Restraint and Care in Designating Material for Protection.
15      Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate for
18   protection only those parts of material, documents, items, or oral or written
19   communications that qualify so that other portions of the material, documents, items,
20   or communications for which protection is not warranted are not swept unjustifiably
21   within the ambit of this Order.
22         Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper purpose
24   (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating Party
26   to sanctions.
27         If it comes to a Designating Party’s attention that information or items that it
28   designated for protection do not qualify for protection, that Designating Party must
                                               -5-
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 6 of 14



 1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2         5.2 Manner and Timing of Designations. Except as otherwise provided in this
 3   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 4   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 5   Order must be clearly so designated before the material is disclosed or produced.
 6         Designation in conformity with this Order requires:
 7            (a) for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and before
17   the designation, all of the material made available for inspection shall be deemed
18   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19   copied and produced, the Producing Party must determine which documents, or
20   portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies tor protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
25            (b) for testimony given in depositions that the Designating Party identify
26   the Disclosure or Discovery Material on the record, before the close of the deposition
27   all protected testimony.
28            (c) for information produced in some form other than documentary and for
                                              -6-
                                 [PROPOSED] PROTECTIVE ORDER
                                                    HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                        Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 7 of 14



 1   any other tangible items, that the Producing Party affix in a prominent place on the
 2   exterior of the container or containers in which the information is stored the legend
 3   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 4   protection, the Producing Party, to the extent practicable, shall identify the protected
 5   portion(s).
 6         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 7   to designate qualified information or items does not, standing alone, waive the
 8   Designating Party’s right to secure protection under this Order for such material. Upon
 9   timely correction of a designation, the Receiving Party must make reasonable efforts
10   to assure that the material is treated in accordance with the provisions of this Order.
11      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
13   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
14         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
15   process under Local Rule 37.1 et seq.
16         6.3 The burden of persuasion in any such challenge proceeding shall be on the
17   Designating Party. Frivolous challenges, and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
20   or withdrawn the confidentiality designation, all parties shall continue to afford the
21   material in question the level of protection to which it is entitled under the Producing
22   Party’s designation until the Court rules on the challenge.
23      7. ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1 Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, Receiving
                                              -7-
                                 [PROPOSED] PROTECTIVE ORDER
                                                    HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                        Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 8 of 14



 1   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party location
 3   and in a secure manner that ensures that access is limited to the persons authorized
 4   under this Order.
 5         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 6   ordered by the court or permitted in writing by the Designating Party, a Receiving
 7   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 8                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11                (b) the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13                (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d) the court and its personnel;
17                (e) court reporters and their staff;
18                (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23                (h) during their depositions, witnesses, and attorneys for witnesses, in
24   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
26   will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
28   by the Designating Party or ordered by the court. Pages of transcribed deposition
                                               -8-
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
           Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 9 of 14



 1   testimony or exhibits to depositions that reveal Protected Material may be separately
 2   bound by the court reporter and may not be disclosed to anyone except as permitted
 3   under this Stipulated Protective Order; and
 4                  (i) any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7   IN OTHER LITIGATION
 8            If a Party is served with a subpoena or a court order issued in other litigation
 9   that compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL,” that Party must:
11            (a) promptly notify in writing the Designating Party. Such notification
12         shall include a copy of the subpoena or court order;
13            (b) promptly notify in writing the party who caused the subpoena or order
14   to issue in the other litigation that some or all of the material covered by the subpoena
15   or order is subject to this Protective Order. Such notification shall include a copy of
16   this Stipulated Protective Order; and
17            (c) cooperate with respect to all reasonable procedures sought to be pursued by
18   the Designating Party whose Protected Material may be affected.
19            If the Designating Party timely seeks a protective order, the Party served with
20   the subpoena or court order shall not produce any information designated in this action
21   as “CONFIDENTIAL” before a determination by the court from which the subpoena
22   or order issued, unless the Party has obtained the Designating Party’s permission. The
23   Designating Party shall bear the burden and expense of seeking protection in that court
24   of its confidential material and nothing in these provisions should be construed as
25   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
26   directive from another court.
27   ///
28   ///
                                                -9-
                                   [PROPOSED] PROTECTIVE ORDER
                                                      HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                          Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 10 of 14



 1         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2          PRODUCED IN THIS LITIGATION
 3          (a)    The terms of this Order are applicable to information produced by a Non-
 4   Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the remedies
 6   and relief provided by this Order. Nothing in these provisions should be construed as
 7   prohibiting a Non-Party from seeking additional protections.
 8          (b) In the event that a Party is required, by a valid discovery request, to produce
 9   a Non-Party’s confidential information in its possession, and the Party is subject to an
10   agreement with the Non-Party not to produce the Non-Party’s confidential
11   information, then the Party shall:
12                 (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality agreement
14   with a Non-Party;
15                 (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                 (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20           (c)   If the Non-Party fails to seek a protective order from this court within 14
21   days of receiving the notice and accompanying information, the Receiving Party may
22   produce the Non-Party’s confidential information responsive to the discovery request.
23   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
24   any information in its possession or control that is subject to the confidentiality
25   agreement with the Non-Party before a determination by the court. Absent a court
26   order to the contrary, the Non-Party shall bear the burden and expense of seeking
27   protection in this court of its Protected Material.
28   ///
                                              - 10 -
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
      Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 11 of 14



 1      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11          PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted to
21   the court.
22      12. MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                             - 11 -
                                 [PROPOSED] PROTECTIVE ORDER
                                                    HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                        Case No.: 4:20-cv-01754-HSG
       Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 12 of 14



 1   ground to use in evidence of any of the material covered by this Protective Order.
 2           12.3 Filing Protected Material. Before any materials produced in discovery,
 3   answers to interrogatories, responses to requests for admissions, depositions
 4   transcripts, or other documents which are designated as Confidential are filed with the
 5   Court for any purpose, the party seeking to file such material must file an
 6   Administrative Motion to File Under Seal in compliance with Civil Local Rule 79-5.
 7         13. FINAL DISPOSITION
 8           After the final disposition of this Action, as defined in paragraph 4, within 60
 9   days of a written request by the Designating Party, each Receiving Party must return
10   all Protected Material to the Producing Party or destroy such material. As used in this
11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12   summaries, and any other format reproducing or capturing any of the Protected
13   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
14   must submit a written certification to the Producing Party (and, if not the same person
15   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
16   category, where appropriate) all the Protected Material that was returned or destroyed
17   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
18   compilations, summaries or any other format reproducing or capturing any of the
19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
20   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
21   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
22   attorney work product, and consultant and expert work product, even if such materials
23   contain Protected Material. Any such archival copies that contain or constitute
24   Protected Material remain subject to this Protective Order as set forth in Section 4
25   (DURATION).
26   ///
27   ///
28   ///
                                              - 12 -
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
      Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 13 of 14



 1         14. Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 6

 7   DATED: ___________________
                 5/29/2020                     ________________________________
 8                                             HON. HAYWOOD S. GILLIAM, JR.
 9
                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           - 13 -
                               [PROPOSED] PROTECTIVE ORDER
                                               HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                   Case No.: 4:20-cv-01754-HSG
      Case 4:20-cv-01754-HSG Document 19 Filed 05/29/20 Page 14 of 14



 1                             EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________________, [print or type full name] of

 4
     ________________________________________, [type or print full address] declare

 5   under penalty of perjury that I have read in its entirety and understand the Stipulated

 6
     Protective Order that was issued by the United States District Court for the Northern

 7
     District of California on ______________ [date] in the case of Catherine Hill v.

 8
     Orchard Supply Company, LLC., et al., Case No.: 4:20-cv-01754-HSG, I agree to

 9
     comply with and to be bound by all the terms of this Stipulated Protective Order and

10
     I understand and acknowledge that failure to so comply could expose me to sanctions

11
     and punishment in the nature of contempt. I solemnly promise that I will not disclose

12
     in any manner any information or item that is subject to this Stipulated Protective

13
     Order to any person or entity except in strict compliance with the provisions of this

14
     Order.

15
     I further agree to submit to the jurisdiction of the United States District Court for the

16
     Northern District of California for the purpose of enforcing the terms of this

17
     Stipulated Protective Order, even if such enforcement proceedings occur after

18
     termination of this action. I hereby appoint _____________________ [print or type

19
     full name] _________________________________________________ [type and

20
     print full address and telephone number] as my California agent for service of

21
     process in connection with this action or any proceedings related to enforcement of

22
     this Stipulated Protective Order.

23
     Date: __________________

24
     City and State where sworn and signed: _________________________

25

26
     Printed Name: _________________________________

27

28
     Signature: ____________________________________
                                              - 14 -
                                  [PROPOSED] PROTECTIVE ORDER
                                                     HILL V. ORCHARD SUPPLY COMPANY, LLC, ET AL
                                                                         Case No.: 4:20-cv-01754-HSG
